Citation Nr: 1145299	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  07-26 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Non Commissioned Officers Association


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1965 to January 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, denied service connection for panic disorder with anxiety (claimed as depression).

The Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such the Board has recharacterized the issue of entitlement to service connection for panic disorder with anxiety as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In a July 2010 decision, the Board, in pertinent part, remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran has a current diagnosis of PTSD.

3.  The Veteran's PTSD is attributable to the events and circumstances of his active duty service. 




CONCLUSION OF LAW

Criteria for service connection for PTSD have been met. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

Given the fully favorable decision discussed below, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error.  

II.  Decision

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A § 1110.  Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

To establish entitlement to service connection for PTSD, there must be (1) medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125(a) (2011); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

During the course of the appeal, the criteria for service connection for PTSD under 38 C.F.R. § 3.304(f), and specifically verification of PTSD stressors were amended.  The amended criteria is for application for claims that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010. See 75 Fed. Reg. 39843 (July 13, 2010).  Although the Veteran's claim was appealed to the Board before July 13, 2010 and was not been adjudicated on the merits by the Board as of July 13, 2010, the amendment still does not apply in this case because the Veteran does not claim that his in-service stressor is related to a fear of hostile military or terrorist activity.  

Nevertheless, after carefully reviewing the evidentiary record, the Board concludes that the evidence of record meets the criteria for service connection for an acquired psychiatric disorder, to include PTSD. 

The first requirement for service connection for PTSD is a current diagnosis of PTSD.  Here, VA treatment records show that the Veteran was diagnosed with PTSD in May 2009, March 2011 and April 2011 and the VA examiner noted treatment of such a disorder in his September 2010 addendum.  

Given that the Veteran has a current diagnosis of PTSD, service connection requires that the evidence establishes that the PTSD is the result of an in-service stressor.  

The evidence of record does not support the conclusion that the Veteran engaged in combat with the enemy, and there is no allegation that he was actually involved in combat.  Rather, the Veteran asserts that his PTSD is the result of an unsuccessful attempt at saving a fellow soldier from drowning while in service.  

As the Veteran is not a combat Veteran, his in-service stressor must be corroborated by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).

With regard to the Veteran's claimed stressor event, he reported in a January 2006 personal statement that he was unsuccessful in saving his friend from drowning in a river in July 1967.  Since that event, the Veteran reported self medicating in the hope that his depression and anxiety symptoms would go away.  The Veteran's representative reiterated the Veteran's contentions in a July 2007 substantive appeal.  

The Veteran's service treatment records reveal that on the 25th of June or July (the year is not legible), the Veteran was treated for anxiety after he was involved in saving his fellow colleague from drowning.  

A search of the July 25, 1967 morning reports for the Veteran's unit (Company A 724th Battalion, 24th Infantry Division) for any remarks regarding a drowning incident did not uncover any record of a drowning.  However, 38 C.F.R. § 3.304 (f) does not require a proof beyond a reasonable doubt that a reported stressor occurred; rather, the regulation requires credible supporting evidence that the reported stressor occurred.  Here, the service treatment record describing the attempt to save a friend from drowning meets exactly that criteria.  As such, the Board concludes that the Veteran's reported stressor has been corroborated.

The final requirement for service connection for PTSD is that the diagnosis of PTSD be linked to the Veteran's reported in-service stressor.
 
In March 2011, the Veteran underwent an hour-long individual psychotherapy session, where he reported symptoms of anxiety, panic attacks, nightmares, and intrusive thoughts with the theme of drowning, which was noted as the trauma he experienced in the military.  He also reiterated the in-service stressor event and what he perceived as an aftermath of suspicion and accusation for weeks after the drowning incident.  The psychologist reviewed the Veteran's psychiatric history, noting that the Veteran had consistently reported his in-service stressor throughout the years they had been meeting.  She then diagnosed the Veteran, in pertinent part, with PTSD based on the reported stressor.   

Thus, the evidentiary record in this case shows the Veteran has been diagnosed with PTSD, a VA psychologist established a link between the Veteran's current symptoms and the claimed in-service stressor, and the Veteran's service treatment records and statements pursuant to receiving medical treatment provide corroborating evidence that the claimed in-service stressor occurred.  As such, the Veteran has met the regulatory criteria for service connection for an acquired psychiatric disorder, to include PTSD, and his claim is therefore granted.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is granted.


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


